Citation Nr: 0635063	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for osteoarthritis of 
the knees.  

2.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.	Entitlement to an increased rating for the residuals of a 
fracture of the sternum, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to June 
1958.  He also had active duty for training from April to 
August 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  He also had a hearing at the 
RO and a transcript of that hearing is also on file.


FINDINGS OF FACT

1.	Degenerative arthritis of the knees was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

2.	Degenerative disc disease of the lumbar spine was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

3.	The residuals of a fracture of the sternum are primarily 
manifested by pain and a scar of the sternum area.  No 
functional impairment has been shown.




CONCLUSIONS OF LAW

1.	Osteoarthritis of the knees was neither incurred in nor 
aggravated by service and may not be presumed to have been 
incurred in service. 38 U.S.C.A. § 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.	Degenerative disc disease of the lumbar spine was neither 
incurred in nor aggravated by service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.	The criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the sternum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118 
Code 5297, 7804, 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2002 and December 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date regarding 
these disabilities and was not provided with specific 
information regarding effective dates for the matter 
involving the disability rating for the residuals of a 
fracture of the sternum.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

At his hearings on appeal, the veteran indicated that he 
believed that his bilateral knee arthritis and lumbar disc 
disease are related to a motor vehicle accident that occurred 
while he was on active duty.  The record shows that the 
veteran was involved in a motor vehicle accident during 
service, at which time he fractured his sternum, the 
residuals of which have been service connected.  Review of 
the service medical records shows that, at the time of the 
motor vehicle accident there were no complaints of knee or 
low back pain or manifestation of disability of these joints.  
Medical records of treatment subsequent to service include 
private treatment records that show the veteran had 
complaints of low back pain in 1977 and complaints of left 
knee pain in 1979.  The records from 1977 show that the 
veteran was being followed up for an injury that he had 
sustained in January of that year.  The diagnosis at that 
time included traumatic arthritis.  In the 1979 records, show 
a tentative diagnosis of early arthritis of the left knee.  
Bilateral knee pain and arthritis is shown in private 
treatment records in August 1981.  Additional treatment 
records, including an examination conducted by VA in March 
2003, show arthritis of both knees and degenerative disc 
disease of the lumbar spin.  These records do not include 
medical opinions showing an etiologic relationship between 
the development of those disorders and service.  In fact, the 
March 2003 VA examination includes an opinion that it was not 
as likely as not that the degenerative disease of the spine 
were related to service.  

The veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and his 
claimed disabilities.  However, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, the veteran's claims for service connection for 
arthritis of the knees and degenerative disc disease of the 
lumbar spine must be denied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for the residuals of an injury of the 
sternum was established by rating decision of the RO dated in 
January 1960.  A noncompensable evaluation was established at 
that time as analogous to removal of the ribs.  This rating 
remained in effect until the current claim, wherein the 
veteran was awarded a 10 percent rating as analogous to a 
tender scar.  

An examination was conducted by VA in December 2004.  At that 
time, a scar of the central chest, measuring 3.1 by 0.3 cm was 
noted.  This was not associated with pain or adherence to the 
underlying tissue.  There was some atrophy of the scar, which 
was noted to be stable and superficial.  There was no 
inflammation, edema, hypertrophy, or keloid formation.  The 
coloration was slightly hypopigmented in length.  The examiner 
indicated that the veteran had a scar that was related to an 
injury from an automobile accident that was treated.  The 
injury caused pain, but the scar itself was not the cause of 
the pain, which was considered to be caused by a deeper 
component.  

Also in December 2004 was an evaluation of the sternum 
fracture itself by VA.  At that time, the sternum appeared 
normal.  There was no deformity.  There was no loose motion 
over the sternum and it was quite firm throughout.  There was 
minimal tenderness over the scar area.  Pressure over the 
entire sternum was done without any significant pain.  
Pressure over the ribs was done without any significant pain.  
He was able to get up and down, and to turn and twist 
normally.  There was no apparent discomfort.  The lungs were 
clear and there was no abnormal rubs or rhonchi over the 
sternal area.  The diagnosis was fracture of the sternum, 
remote.  The examiner rendered an opinion that there were no 
objective signs of significant symptoms involving the remote 
fracture to the sternum.  

For removal of one rib, or resection of two or more ribs 
without regeneration, a 10 percent evaluation is warranted.  
A 20 percent evaluation requires removal of two ribs.  
38 C.F.R. § 4.71a, Code 5297.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars, that are superficial or unstable. Warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination. 
Warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

The veteran has pain the area of the sternum that is not 
clearly associated with the scarring that is a residual of 
the injury or from the sternum itself.  The RO has rated this 
pain as analogous to a tender and painful scar under 
diagnostic code 7804.  While the veteran has testified at his 
hearing on appeal that he believes that he is entitled to a 
higher disability rating, the Board can find no basis for 
rating the disability in excess of this 10 percent under the 
ratings for scarring or under the criteria for rib resection 
or removal.  The orthopedic evaluation in December 2004 found 
no real abnormality of the veteran's sternum and the 
evaluation that examined the veteran's scar showed only 
tenderness underlying the scar.  There is no disability that 
approximates the resection of 1 or 2 ribs.  Under these 
circumstances, a rating in excess of the current 10 percent 
evaluation is not warranted.  There was no recent evidence of 
any non-union of the sternum, nor is there any evidence of 
functional impairment shown.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for osteoarthritis of the knees is denied.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

An increased rating for the residuals of a fracture of the 
sternum, currently evaluated as 10 percent disabling, is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


